January 13, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
    EXERGY DEVELOPMENT GROUP OF IDAHO, LLC AND JAMES T.
                   CARKULIS, Appellants

NO. 14-14-00788-CV                          V.

  HIGH POWER ENERGY, LLC, BLUE RENEWABLE ENERGY, LLC AND
          BLACK MOUNTAIN FINANCIAL, CORP, Appellees
               ________________________________

     Today the Court heard its own motion to dismiss the appeal from the
judgment signed by the court below on April 8, 2014. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellants, Exergy Development Group of Idaho, LLC and James T. Carkulis.


      We further order this decision certified below for observance.